Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 and 01/25/2022 has been entered.
Status of Prosecution
This action is responsive to Applicant’s request for continued examination filed 01/25/2022, amendment filed 01/03/2022, Terminal Disclaimer filed 01/25/2022, and remarks filed 01/03/2022 and 01/25/2022.
Claims 47, 50-62, 64-66, 68, 69, 72, and 73 are currently pending.
The rejections on the grounds of nonstatutory double patenting as being unpatentable over 1) the claims of U.S. Patent No. 10,723,928, 2) the claims of copending Application No. 16/905,466, and 3) the claims of copending Application No. 17/205,029 are each withdrawn in view of the approved Terminal Disclaimer filed 01/25/2022.
Applicant’s amendment to the claims (the deletion of the limitations “wherein Mac is 0%”) changes the scope of the claims such that the previously withdrawn double patenting rejections over 1) the claims of U.S. Patent No. 10,723,927 and 2) the claims 17/205,018 are reinstated under new grounds of rejection. See the new double patenting rejections, below.
The rejection of claims 61, 65, and 69 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection of claims 61, 65, 69, and 70 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.
The rejections under 35 U.S.C. 103 as being unpatentable based on Egawa et al. (US 2005/0218370) are withdrawn in view of the above amendment.  Egawa et al. merely teaches the metal oxide particles have an average particle diameter of from 0.001 to 0.1 micrometers, i.e., 1 to 100 nm, in view of their excellent dispersibility (abstract and para. 0019) and fails to teach or suggest a nanopowder consisting of aluminum oxide with a particle size between 200 and 500 nanometers as instantly claimed.  See also Applicant’s remarks at pages 9-11 of the response filed 01/03/2022.  
However, the current rejection(s) utilize new references, Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984) and Bonsignore et al. (US 2004/0069454), under a new ground(s) of rejection which anticipates and/or renders obvious the instant claims.  See the new 102 and 103 rejections, below. 
Drawings/Specification
The drawings were received on 01/25/2022.  These drawings are unacceptable because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added .  
Applicant is required to cancel the new matter in the reply to this Office Action.  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the drawings containing new matter.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Double Patenting
Claims 47, 50-62, 64-66, 68, 69, 72, and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,927.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  The patented claims recite the nanopowder consists of Al2O3 and the nanopowder has a particle size between about .

Claims 47, 50-59, 62, 66, 72, and 73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/205,018 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to heat transfer mixtures comprising nanofluids comprising a glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor.  The copending claims recite the nanopowder consists of Al2O3 and the nanopowder has a particle size between about 100 nanometers to about 600 nanometers, which substantially overlaps the instantly claimed particle size between 200 nanometers and 500 nanometers.  There is a difference between the two sets of claims where some of .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 47 is rejected under 35 U.S.C. 102(a1) as being anticipated by Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984).
Yang et al. teaches a dilute suspension of alumina/Al2O3 powders of size 0.3 micrometers, i.e., 300 nm, in water (see Introduction section/paragraph), which anticipates independent claim 47.  Note that the instantly claim broadly recites the “nanofluid is representative by the formula: 1 = Mg/Mnf + Mw/Mnf + Mpw/Mnf + Msf/Mnf + Mbs/Mnf + Mac/Mnf + Mci/Mnf” without any specific ranges of the Mg, Mw, Mpw, Msf, Mbs, Mac, and Mci components, meaning some of the components are optional (their mass may be zero) so long as the total amount of components sum to “1”, i.e., 100%.  Yang et al.’s suspension consists of water and alumina, i.e., the amount of water and .

Claims 47, 50-59, 62, 66, 72, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore et al. (US 2004/0069454, hereinafter Bonsignore). 
Bonsignore teaches a composition for enhancing thermal conductivity in heat transfer systems comprising a powder having an average particle size in the nanometer size range, i.e., a nanopowder, where suitable powders include a metal oxide in a heat transfer medium (abstract).  Bonsignore teaches aluminum as an exemplary metal of the metal compound, i.e., the metal oxide, (para. 0032), and a preferred heat transfer media includes ethylene glycol and water in a volume ratio of about 5:1 to about 1:5 (para. 0060).  Note that since the density of ethylene glycol is approximately 1.11 g/cm3 and the density of water is approximately 1.00 g/cm3, an EG:water volume ratio of about 5:1 to about 1:5 corresponds to a mass ratio of about 5.55:1 to about 1:4.5.  A person of ordinary skill in the art reading the abstract and para. 0032 of Bonsignore would at once envisage the disclosed powder solely contain aluminum oxide since they are drawn to the selection of the content of the powder in the alternative from other elements for forming the metal oxide/compound powder and reads on the claimed limitation that the nanopowder consists of aluminum oxide. Bonsignore further teaches the powders have a preferred particle size of from about 25 nanometers to about 1000 nm in view of their ability to maintain a dispersion for a sufficient amount of time (para. 0031), which substantially overlaps the claimed particle size range of between 200 nanometers and 
With respect to the proportions, Bonsignore teaches a preferred heat transfer media includes ethylene glycol and water in a mass ratio of about 5.55:1 to about 1:4.5 (via a volume ratio of about 5:1 to about 1:5 in para. 0060, as described above), a concentration of the powder is present in a preferably amount from about 3-90% by weight of the composition but that the optimal amount depends on the particular application, the composition of the heat transfer medium, and the host heat transfer medium’s ability to maintain the thermal conductivity enhancement composition as a dispersion in the heat transfer composition (para. 0077), and that additives are present at a concentration of from about 1-99% by weight and more preferably about 3-20% by weight (para. 0074).  It would be understood to a person of ordinary skill in the art the composition of Bonsignore contains the nanosized powder and the heat transfer medium with the additional additives constituting the remainder of the composition.

As to the claimed proportions of instant claims 50-59, 62, and 66, Bonsignore teaches in overlapping ranges, the amounts of each of the components claimed.  Bonsignore does not particularly point out the ratios and addition of ratios as claimed. 
	However, at the time of the effective filing date it would have been obvious to the skilled artisan to arrange the components within the proportions and ratios as claimed given that Bonsignore teaches a range of proportion of each of the claimed ingredients that encompasses the amounts and ratios as claimed, as described above.  In the event Bonsignore’s proportions are slightly outside or below those instantly claimed, note Bonsignore’s disclosed ranges are merely general examples and the teachings of 
	As to the recited pH ranges/values of instant claims 72 and 73, even though Bonsignore fails to teach the composition has a pH of about 8.5-12.0 or 10.0, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed limitation and within the purview of a person of ordinary skill in the art for a composition, as taught by Bonsignore, to contain such a pH value because Bonsignore further teaches the inclusion of basic pH-inducing components such as ammonia and sodium hydroxide as additives (para. 0060 and 0065).

s 60, 61, 64, 65, 68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Bonsignore et al. (US 2004/0069454, hereinafter Bonsignore) as applied to claims 47, 50-59, 62, 66, 72, and 73 above, and further in view of Yang et al. (US 7,744,775, hereinafter Yang) or Chen et al. (US 5,338,477, hereinafter Chen). 
	Bonsignore teaches a heat transfer medium composition comprising components meeting the claimed glycol, water, a nanopowder, a surfactant, a base additive, an acid additive, and a corrosive inhibitor, as described above.  
	Bonsignore fails to teach the surfactant is the specific sodium salt solution of polyamino-polyether-methylene-phosphonic acid or of the polyamino-polyether-methylene-phosphonic acid formulae as instantly claimed. 
However, Yang teaches a heat transfer fluid comprising 5-99% of a freezing point depressant such as glycols, water in an amount from 0.1 to 90% and in addition, additives, surfactants, scale inhibitors, dispersants and mixtures thereof (abstract, col. 3 lines 11-22).  Yang further teaches the presence of an inorganic phosphate, 0.001 to 20% of dicarboxylic acids (col. 12 lines 5-16), a polyelectrolyte polymer, corrosion inhibitors, a silicate and a silicone (col. 3 lines 35-42).  Yang further teaches said polyelectrolyte polymer dispersant includes water soluble products such as polyether polyamino phosphonates (col. 9 lines 44-57) and may be present in amounts from 0.001 to 50% by weight (col. 11 lines 17-21).
Furthermore, Chen teaches providing a polyether polyamino methylene phosphonate compound in an aqueous system (abstract and col. 6 lines 64-68).  The polyether polyamino methylene phosphonate has the formula:

    PNG
    media_image1.png
    85
    395
    media_image1.png
    Greyscale

where M is hydrogen or a suitable cation, e.g., sodium by the indication of alkali metals as the M, and R is independently hydrogen or methyl, preferably methyl (col. 5 lines 40-56 and col. 7 lines 1-35), which directly meets the surfactant structures claimed.  Chen teaches the compound is useful as a deposit control agent to control the formation, deposition, and adherency of scale imparting compounds in an aqueous system, especially useful in water-based cooling and heat exchange systems prone to alkali earth metal-based scale (col. 1 line 13 to col. 2 line 65).  In other words, Chen directly teaches the polyether polyamino methylene phosphonate compound as useful for providing to heat transfer/coolant fluids.  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to include the dispersant polymer taught by Yang to the compositions of Bonsignore because both are concerned with thermal heat transfer fluids which utilize large amounts of polyhydric alcohols and water and further include surfactants/dispersants and corrosion inhibitors for their intended well known use.  Alternatively, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to include the polyether polyamino methylene phosphonate compound taught by Chen to the compositions of Bonsignore because both are concerned with water-based thermal heat transfer fluids comprising surfactants/dispersants/scale inhibitors for their intended well known use.  Moreover, one skilled in the art would be motivated to include the dispersant/surfactant of Yang or the scale inhibitor/dispersant of Chen to the compositions of Bonsignore because 
Response to Arguments
Applicant’s arguments with respect to the prior art rejection(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant’s arguments pertain to the now-withdrawn 103 rejection(s) over the Egawa et al. (US 2005/0218370) reference.  However, the current rejection(s) utilize new references, Yang et al. (“Boiling of suspension of solid particles in water,” Int. J. Heat Mass Transfer, Vol. 27, No. 1, page 145, 1984) and Bonsignore et al. (US 2004/0069454), under a new ground(s) of rejection which anticipates and/or renders obvious the instant claims.  See the new 102 and 103 rejections, above. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 17, 2022